 1   Michael Paretti
     Nevada Bar No. 13926
 2   SNELL & WILMER L.L.P.
     3883 Howard Hughes Parkway, Suite 1100
 3   Las Vegas, NV 89169
     Telephone: (702) 784-5200
 4   Facsimile: (702) 784-5252
     Email: mparetti@swlaw.com
 5
     Attorneys for Defendant
 6   Credit One Bank, N.A.
 7

 8                                UNITED STATES DISTRICT COURT
 9                                       DISTRICT OF NEVADA
10   SUZETTE SECONDI,                                 CASE NO.: 2:20-cv-00188-KJD-VCF
11                          Plaintiff,                STIPULATION AND ORDER FOR
                                                      EXTENSION TO RESPOND TO
12   vs.                                              COMPLAINT
13   CREDIT ONE BANK, N.A.,                           (FIRST REQUEST)
14                          Defendant.
15

16             Plaintiff Suzette Secondi (“Plaintiff”) and Defendant Credit One Bank, N.A. (“Credit

17   One”) (collectively, the “Parties”), by and through their undersigned counsel, for good cause

18   shown, hereby stipulate and agree to extend Credit One’s deadline to respond to Plaintiff’s

19   Complaint [ECF No. 1] to March 6, 2020, for the following reasons:

20             1.    Plaintiff served the Complaint and Summons on Credit One on January 31, 2020.

21             2.    Credit One’s Answer is currently due February 21, 2020.

22             3.    Credit One requires additional time to investigate the allegations set forth in the

23   Complaint and to prepare the appropriate response.

24             4.    On February 14, 2020, counsel for Plaintiff agreed to the extension requested

25   herein.

26             5.    This extension request is sought in good faith and is not made for the purpose of

27   delay.

28
 1          Therefore, the Parties respectfully request an extension for Credit One to respond to
 2   Plaintiff’s Complaint to and including March 6, 2020.
 3
     DATED: February 17, 2020                                DATED: February 17, 2020
 4
        PRICE LAW GROUP, APC                                 SNELL & WILMER L.L.P.
 5

 6   By: /s/ Steven A. Alpert                         By: /s/ Michael Paretti
        Steven A. Alpert                                  Michael Paretti
 7      Nevada Bar No. 8353                               Nevada Bar No. 13926
        5940 S. Rainbow Blvd., Suite 3014                 3883 Howard Hughes Parkway
 8      Las Vegas, Nevada 89118                           Suite 1100
                                                          Las Vegas, Nevada 89169
 9      Attorneys for Plaintiff Suzette Secondi
                                                             Attorneys for Defendant Credit One Bank,
10                                                           N.A.
11

12
                                                  ORDER
13
            IT IS ORDERED that Credit One shall respond to Plaintiff’s Complaint on or before
14
     March 6, 2020.
15
            DATED: February 18, 2020.
16

17
                                                  UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26

27

28

                                                   -2-
 1                                       CERTIFICATE OF SERVICE
 2            I, the undersigned, declare under penalty of perjury, that I am over the age of eighteen
 3   (18) years, and I am not a party to, nor interested in, this action. On this date, I caused to be
 4   served a true and correct copy of the foregoing STIPULATION AND ORDER FOR
 5   EXTENSION TO RESPOND TO COMPLAINT by the method indicated:
 6                      BY ELECTRONIC SUBMISSION: submitted to the above-entitled Court for
     
                        electronic filing and service upon the Court’s Service List for the above-referenced
 7
                        case.
 8

 9            DATED this 17th day of February, 2020.
10

11                                                    /s/ Maricris Williams
                                                      An Employee of Snell & Wilmer L.L.P.
12
     4848-2287-3780.1
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        -3-
